IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MAURICE JAVON JACKSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5687

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Andy Thomas, Public Defender, and Danielle Jorden, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      We previously affirmed appellant’s sentences based on our en banc decision

in Walton v. State, 106 So. 3d 522, 528 (Fla. 1st DCA 2013) (Walton I), where this

court held that “any mandatory minimum term required by section 775.087(2) –
whether the defendant fires a gun, or only carries or displays it – shall be imposed

consecutively to any other term imposed for any other felony.” However, the

Florida Supreme Court quashed our decision in this case and remanded for

reconsideration in light of its decisions in Walton v. State, 208 So. 3d 60 (Fla.

2016) (Walton II), and Williams v. State, 186 So. 3d 989 (Fla. 2016).

      In Williams, the supreme court held that the 10-20-Life statute does not

require consecutive sentences when the sentences arise from a single criminal

episode. Rather, the supreme court held that “a trial judge has discretion to order

the mandatory minimum sentences to run consecutively, but may impose the

sentences concurrently.” Williams, 186 So. 3d at 993. In so determining, the

supreme court noted that “[g]enerally, consecutive sentencing of mandatory

minimum imprisonment terms for multiple firearm offenses is impermissible if the

offenses arose from the same criminal episode and a firearm was merely possessed

but not discharged;” however, “[if] . . . multiple firearm offenses are committed

contemporaneously, during which time multiple victims are shot at, then

consecutive sentencing is permissible but not mandatory.” Id. The supreme court

did not explicitly discuss a case factually similar to this one, in which appellant

committed two gun-related offenses, attempted second-degree murder and

possession of a firearm by a convicted felon, but appellant’s crimes involved only

one victim who sustained only one physical injury.

                                         2
      In line with our precedent outlined in Burns v. State, 212 So. 3d 546 (Fla.

1st DCA 2017) and Wilson v. State, 42 Fla. L. Weekly D993b (Fla. 1st DCA May

2, 2017), we therefore REVERSE and REMAND appellant’s sentences for the trial

court to reconsider whether, in its discretion, it wishes for appellant to serve his

minimum mandatory sentences concurrently or consecutively. In so ruling, we

certify conflict with Torres-Rios v. State, 205 So. 3d 883 (Fla. 5th DCA 2016).

WOLF, LEWIS, and ROBERTS, JJ., CONCUR.




                                         3